DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, 16-18, 20 and 23, in the reply filed on 9/2/21 is acknowledged.  Claims 13-15 have been canceled, and new claims 26-28 were added.  Claims 1-12, 16-18, 20, 23 and 26-28 are being examined under Group I.
Response to Arguments
In response to the non-final Office action mailed 12/22/20, Applicant submitted a claim amendment on 3/22/21, and further claim amendments were provided in the reply filed 9/2/21.  Claim 1 was amended to recite that one of a first or second predistorter configuration is selected based on whether a power amplifier of the wireless transmitter operates in an Average Power Tracking Mode or an Envelope Tracking mode.  Claim 16 has been similarly amended.  In view of Applicant’s amendment, a new ground of rejection is provided based on the prior art of record to Gazneli et al. and newly cited prior art to Goedken et al. as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 16-18, 20, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gazneli et al. U.S. Patent App. Pub. No. 2017/0353163 in view of Goedken et al. U.S. Patent App. Pub. No. 2017/0041804.
Regarding claim 1, Gazneli discloses a predistortion circuit for a wireless transmitter (see Fig. 3), the predistortion circuit (i.e. 314) comprising a signal input configured to receive a baseband signal (i.e. 322), and a predistorter configured to generate a predistorted baseband signal (i.e. 324) using the baseband signal (322) and a selected predistorter configuration, wherein the selected predistorter configuration is one of a first predistorter configuration or a second predistorter configuration, as Gazneli discloses that either a first computational model or a second computational model may be selected for predistorting the signal (see abstract, ¶¶ [0016]-[0017], [0096]-[0097]).  Gazneli does not disclose that selection of the predistorter configuration is based at least in part on whether a power amplifier of the wireless transmitter operates in an Average Power Tracking Mode or an Envelope Tracking mode.
Goedken discloses a transmitter configuration where a power amplifier may operate in an average power tracking mode or an envelope tracking mode, and a controller may determine power amplifier operational parameters including a tracking mode and an associated digital predistortion configuration (see ¶¶ [0121]-[0125]), where an operational parameter set may be associated with power amplifier operational parameters (¶ [0158]), and the digital predistortion circuitry provides predistortion based on the associated system configuration associated with the power amplifier operational parameter LUTs (¶¶ [0070]-[0071]).  Thus, Goedken discloses selection of a predistorter configuration based on a selected tracking mode of a power amplifier.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust a predistortion configuration based on a selected amplifier 
Regarding claim 2, in the proposed combination, Gazneli further discloses that the first predistorter configuration performs a first predistortion function and the second predistorter configuration performs a second predistortion function (see ¶ [0032]).
Regarding claim 3, in the proposed combination, Gazneli further discloses that the first predistorter configuration is associated with a first complexity, and the second predistorter configuration is associated with a second complexity (see ¶ [0034]), where the complexity of a predistortion configuration corresponds to the number of resources or components (i.e. nodes) employed, such as filter taps of a digital filter, or elements used to preform additions, subtractions, multiplications, and/or divisions (see ¶¶ [0017], [0024]-[0025]).
Regarding claim 4, in the proposed combination, Gazneli discloses that the first computational model may require a higher number of computational operations (corresponding to operations associated with adders, subtractors, etc.) than the second computational model (see ¶ [0035]) [Note: in applying Gazneli to the application claims, the first computational model of Gazneli corresponds to the claimed second predistorter configuration, and the second computational model of Gazneli corresponds to the claimed first predistorter configuration].
Regarding claim 5, in the proposed combination, Gazneli discloses that the first configuration (second computational model) may operate on signals at low (i.e. legacy) data rates, and the second configuration (first computational model) may operate on signals at rates higher than legacy rates (see ¶ [0046]).

Regarding claim 9, in the proposed combination, Gazneli further discloses that the operating characteristic comprises a power dynamic range or a modulation scheme used to generate the baseband signal (see ¶¶ [0047]-[0049], [0129]-[0132]).
Regarding claim 10, in the proposed combination, Gazneli further discloses that the operating characteristic comprises a bandwidth of the signal (see ¶ [0043]).
Regarding claim 11, in the proposed combination, Gazneli further discloses that a selection criterion may correspond to a desired quality of the output signal (¶ [0045]), where the quality measure may correspond to the spectral mask (¶ [0090]).
Regarding claim 12, in the proposed combination, Gazneli further discloses that the configuration handling circuit further comprises an input interface configured to receive a feedback signal depending on an output of a power amplifier (i.e. PA 332) of the transmitter, wherein the configuration handling circuit is further configured to select the predistorter configuration depending on the feedback signal (see Fig. 3, ¶ [0064]).
Regarding claim 16, Gazneli discloses a method for generating a predistorted baseband signal for a wireless transmitter, the method comprising: selecting one of a first predistorter configuration and a second predistorter configuration, and generating a predistorted baseband signal using a baseband signal (i.e. signal 322) and the predistorter configuration, as Gazneli discloses that either a first computational model or a second computational model may be selected for predistorting the signal (see abstract, ¶¶ [0016]-[0017], [0096]-[0097]; Fig. 3).

Goedken discloses a transmitter configuration where a power amplifier may operate in an average power tracking mode or an envelope tracking mode, and a controller may determine power amplifier operational parameters including a tracking mode and an associated digital predistortion configuration (see ¶¶ [0121]-[0125]), where an operational parameter set may be associated with power amplifier operational parameters (¶ [0158]), and the digital predistortion circuitry provides predistortion based on the associated system configuration associated with the power amplifier operational parameter LUTs (¶¶ [0070]-[0071]).  Thus, Goedken discloses selection of a predistorter configuration based on a selected tracking mode of a power amplifier.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust a predistortion configuration based on a selected amplifier tracking mode, as taught by Goedken, in the predistortion method of Gazneli, as use of different power amplifier modes provides transmission flexibility, and adjusting the predistortion based on a selected tracking mode allows for implementation of operational parameters that facilitate the transmitter operating in compliance with transmission regulations (see Goedken, ¶ [0071]).
Regarding claim 17, in the proposed combination, Gazneli further discloses that the first predistorter configuration performs a first predistortion function and the second predistorter configuration performs a second predistortion function (see ¶ [0032]).
Regarding claim 18, in the proposed combination, Gazneli further discloses using a first number of computations in the first predistorter configuration and using a second number of computations in the second predistorter configuration, as Gazneli discloses that the first 
Regarding claim 20, in the proposed combination, Gazneli discloses that the first computational configuration may operate on signals higher than legacy rates, and the second computational configuration may operate on signals at low (i.e. legacy) data rates (see ¶ [0046]).
Regarding claim 23, in the proposed combination, Gazneli further discloses selecting the one of the first predistorter configuration or the second predistorter configuration depending on an operating characteristic of the wireless transmitter (see ¶¶ [0124]-[0130]).
Regarding claim 26, in the proposed combination, Gazneli discloses that the first computational model may require a higher number of computational operations (i.e. operations associated with adders, subtractors, etc.) than the second computational model (see ¶ [0035]).
Claims 6, 7, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gazneli et al. in view of Goedken et al. as applied above, and further in view of McCallister et al. U.S. Patent App. Pub. No. 2008/0285640.
Regarding claims 6 and 27, Gazneli combined with Goedken disclose a predistortion circuit for generating a predistorted baseband signal for a wireless transmitter employing different configurations, as described above, but do not disclose a sample rate converter configured to match an output of the first number of computation nodes to the second rate to generate a rate matched output of the first number of computation nodes.
McCallister discloses first and second predistortion circuits (i.e. 22, 24 – Fig. 1), where the first predistortion circuit includes a first configuration (i.e. with adaptive equalizers 30', 30"), 
Regarding claims 7 and 28, in the proposed combination, McCallister discloses that the predistortion circuitry further comprises a combination circuit 58 configured to combine an output of the second number of computation nodes and the rate matched output of the first number of computation nodes (see ¶ [0048]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/9/2021